Citation Nr: 1746232	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-12 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bladder cancer, to include exposure to radiation.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to July 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This case was previously before the Board in July 2014 and was remanded for further development.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's bladder cancer was not due to or caused by his active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bladder cancer have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II. Legal Criteria

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be established if the evidence shows (1) that a veteran was exposed to ionizing radiation, and (2) the veteran has a "radiogenic disease" that is attributable to such exposure.  See 38 C.F.R. §  3.311(b).   Bladder cancer, is considered a  radiogenic disease under 38 C.F.R. § 3.311(b)(2)(xiii) (2016). 

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

In ascertaining the competency of lay evidence, the Courts have generally held that while a layperson is competent to testify to his symptoms, a layperson is not capable of opining on matters requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Bostain v. West, 11 Vet. App. 124 (1998), Charles v. Principi, 16 Vet. App. 370 (2002).  

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Analysis

Presumptive Service Connection

The Veteran contends that his bladder cancer was caused by his exposure to radiation while on active duty.  The Veteran was diagnosed with bladder cancer in October 2006.  In March 1980, the Veteran submitted a statement saying he believed he was exposed to herbicides while serving in Vietnam.  Later, however, the Veteran submitted a statement saying that his bladder cancer was caused by ionizing radiation from x-rays while he worked as a medic in Vietnam.  See February 2014 statement accompanying consent to release form.

The Board notes that bladder cancer qualifies as a cancer of the urinary tract, which is among the radiogenic diseases enumerated under 38 C.F.R. § 3.311 as a disease for which service connection may be presumed.  However, the Veteran does not fit the definition of a radiation-exposed veteran under 38 C.F.R. § 3.309(d).  The Veteran did not participate in any of the enumerated radiation-risk activities delineated in 38 C.F.R. § 3.309 (d)(3)(ii).  Therefore, the Veteran does not qualify for presumptive service connection as being a radiation-exposed veteran.

Additionally, bladder cancer does not qualify as one of the enumerated diseases for which service connection can be presumed due to herbicide exposure under 38 C.F.R. § 3.309.  Therefore, the Veteran does not qualify for presumptive service connection due to exposure to herbicides.




Direct Service Connection

The Veteran does not qualify for direct service connection.  While the Veteran was diagnosed with bladder cancer in October 2006, the Veteran's records do not show that he had bladder cancer while in service.  On the contrary, the preponderance of the evidence shows that the Veteran's diagnosis of bladder cancer came approximately thirty-five years after his separation from service.  Additionally, the preponderance of the medical evidence shows that the Veteran's exposure to radiation from x-rays while in service was not enough to cause his bladder cancer.  

In November 2016, the RO requested the Veteran's radiation dose information.  See 38 C.F.R. § 3.311(a)(2).  In January 2017, the Army sent in a letter stating that the U.S. Army Dosimetry Center had researched its files for records of exposure to ionizing radiation for the Veteran and did not find any records showing that the Veteran was so exposed.

An opinion was submitted in May 2017 from the Director of the Post-9-11 Era Environmental Health Program.  The examiner stated the Veteran's service records did not include any documentation of radiation exposure during service.  The examiner noted the Veteran worked as a medic during service and contended that his exposure to radiation came from performing x-rays.  The examiner then noted, however, that the Veteran's duties were not considered those of an occupational radiation worker, meaning that the Veteran was a medic, not a full-time x-ray technologist.  The examiner reported that the Health Physics Society (HPS) stated that exposure to radiation below the levels of about 100 mSv are not statistically different from zero.  The average annual equivalent dose from natural background radiation in the United States is about 3 mSv.  A person might accumulate an equivalent dose from natural background radiation of about 50 mSv in the first seventeen years of life and about 250 mSv during an average 80-year lifetime.  The examiner stated that since the Veteran's lifetime total radiation did not exceed 100 mSv above natural background, it is unlikely that the Veteran's bladder cancer was caused by exposure to ionizing radiation during military service.  

The Board acknowledges the many statements and briefs submitted by the Veteran, saying he believes his bladder cancer was caused by his exposure to x-ray radiation while in service.  While the Veteran is competent to report his symptoms of a disability, he is not competent to opine on matters requiring medical knowledge, such as a causal relationship between his bladder cancer and his time in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Bostain v. West, 11 Vet. App. 124 (1998), Charles v. Principi, 16 Vet. App. 370 (2002).  The medical evidence of records shows that the Veteran's bladder cancer was not incurred in service.  Additionally, the medical evidence shows that exposure to radiation while in service did not cause his bladder cancer.  Therefore, service-connection cannot be awarded on a direct basis.  

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).


ORDER

Entitlement to service connection for bladder cancer is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


